Motion Granted; Appeals Dismissed and Memorandum
Opinion filed May 19, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00811-CV
NO. 14-10-01059-CV
____________
 
CATALYST SERVICES, INC., Appellant
 
V.
 
PAUL CASKEY, INDIVIDUALLY, CAT-SPEC, LTD. 
AND DANIEL CHAISSON, INDIVIDUALLY Appellees
 

 
On Appeal from the 334th District Court and the 61st
District Court
Harris County, Texas
Trial Court Cause Nos. 2010-45553 and 2008-53942
 

 
M E M O R
A N D U M   O P I N I O N
On
August 17, 2010, Catalyst Services, Inc. filed a premature notice of appeal
from the trial court=s order signed August 30, 2010, denying injunctive relief in
cause number 2010-45553 in the 334th District Court.  That interlocutory appeal
was assigned to this court under our appellate case number 14-10-00811-CV.  On
November 12, 2010, the 61st District Court granted in part and denied in part
another request for injunctive relief.  A new notice of appeal was filed and
assigned case number 14-10-01059-CV.  The appeals were then ordered
consolidated.
On May
13, 2011, the parties filed a joint motion to dismiss both appeals because the
cases have been settled.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeals are ordered dismissed.
 
PER
CURIAM
 
Panel consists of Chief Justice Hedges and Justices
Seymore and Boyce.